Proceeding pursuant to CPLR article 78 to review respondent’s determination, dated *1001July 6, 1977, which, after a hearing, adjudged petitioner guilty of certain charges of misconduct and dismissed him from his position as a police officer. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. In our opinion the denial of petitioner’s motion for substitution of counsel and an adjournment, made at the time the hearing was finally scheduled to commence after five previous adjournments, did not serve to deny petitioner his right to counsel since the motion appears to have been made solely for the purpose of delaying the hearing (cf. Matter of Romeo v Union Free School Dist. No. 3, Town of Islip, 82 Misc 2d 336). In the light of the severity of the offense and the prior instances of misconduct on the part of petitioner, the penalty imposed was not shocking to one’s sense of fairness. Latham, J. P., Damiani, Hawkins and O’Connor, JJ., concur.